 



EXHIBIT 10.19

Execution Copy

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

Dated as of March 28, 2003

      Re: Creditors  

of

BOWNE & Co., INC.

FLEET NATIONAL BANK, AS COLLATERAL AGENT

FLEET NATIONAL BANK, AS BANK AGENT



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SECTION   HEADING   PAGE Parties         1   Recitals         1  
SECTION 1.   DEFINITIONS     3   SECTION 2.   APPOINTMENT AND AUTHORITY OF
COLLATERAL AGENT     6   SECTION 3.   PRIORIT OF LINES     7   SECTION 4.  
ENFORCEMENT AGAINST COLLATERAL; APPLICATION OF PROCEEDS FROM COLLATERAL AND
GUARANTIES     7        Section 4.1.   Limit on Enforcement     7  
     Section 4.2.   Enforcement     7        Section 4.3.   Application of
Proceeds     8        Section 4.4.   Sharing of Recoveries     9  
     Section 4.5.   Return of Amounts     10        Section 4.6.   [Reserved]  
  10        Section 4.7.   Determination of Amounts of Obligations     10  
     Section 4.8.   Acts of Creditors     10   SECTION 5.   THE COLLATERAL AGENT
    11        Section 5.1.   Duties of Collateral Agent     11  
     Section 5.2.   Collateral Agent’s Liability     13        Section 5.3.  
Certain Limitations on Collateral Agent’s Rights to Compensation     14  
     Section 5.4.   Status of Moneys Received     15        Section 5.5.  
Resignation or Termination of Collateral Agent     15        Section 5.6.  
Succession of Successor Collateral Agent     16        Section 5.7.  
Eligibility of Collateral Agent     16        Section 5.8.   Successor
Collateral Agent by Merger     16        Section 5.9.   Compensation and
Reimbursement of Collateral Agent     16        Section 5.10.   Self Dealing    
17        Section 5.11.   Non-Reliance on Collateral Agent     17  
     Section 5.12.   General Exculpation     18   SECTION 6.   AGREEMENTS AMONG
THE CREDITORS     18        Section 6.1.   Independent Actions by Creditors    
18  

-i-

             

 



--------------------------------------------------------------------------------



 

              SECTION   HEADING   PAGE      Section 6.2.   Relation of Creditors
    18        Section 6.3.   Acknowledgment of Collateral     19  
     Section 6.4.   [Reserved]     19        Section 6.5.   Additional
Guarantors     19   SECTION 7.   MISCELLANEOUS     19        Section 7.1.  
Entire Agreement     19        Section 7.2.   Notices     19        Section 7.3.
  Successors and Assigns     19        Section 7.4.   Consents, Amendment,
Waivers     20        Section 7.5.   Governing Law     20        Section 7.6.  
Counterparts     20        Section 7.7.   Sale of Interest     20  
     Section 7.8.   Severability     20        Section 7.9.   Purchase of
Collateral     20        Section 7.10.   Further Assurances, Etc.     21  
     Section 7.11.   Existing Intercreditor Agreement     21   Signatures      
  22  

-ii-

 



--------------------------------------------------------------------------------



 



INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

     This INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT is dated as of March 28,
2003, among (i) FLEET NATIONAL BANK, as collateral agent (in such capacity,
together with any successor collateral agent hereunder, the “Collateral Agent”)
for the ratable benefit of the Noteholders (as hereinafter defined), (ii) FLEET
NATIONAL BANK, as authorized agent (in such capacity, the “Bank Agent”) for and
on behalf of the lenders under the Credit Agreement (as hereinafter defined)
(each such bank in such capacity, together with its successors and assigns, is
referred to herein as a “Bank Lender” and such banks in such capacities are
collectively referred to herein as “Bank Lenders”), (iii) the NOTEHOLDERS (as
hereinafter defined) , (iv) BOWNE & Co., INC., a Delaware corporation (the
“Company”), and (v) the SUBSIDIARY GUARANTORS (as hereinafter defined).

R E C I T A L S:

     A.     Under and pursuant to separate and several Note Purchase Agreements,
each dated as of January 30, 2002 (as amended by the First Amendment (as defined
below) and as subsequently amended or restated, the “Note Purchase Agreements”),
between the Company and the purchasers named on Schedule A attached to said Note
Purchase Agreements (together with their successors and assigns, individually a
“Noteholder” and collectively, the “Noteholders”), the Company issued (a)
$25,000,000 aggregate principal amount of its 6.90% Senior Notes, Series A, due
January 30, 2007 (the “Series A Notes”), (b) $28,000,000 aggregate principal
amount of its 7.31% Senior Notes, Series B, due January 30, 2012 (the “Series B
Notes”) and (c) $22,000,000 aggregate principal amount of its 7.85% Senior
Notes, Series C, due January 30, 2012 (the “Series C Notes”; the Series A Notes,
the Series B Notes and the Series C Notes being hereinafter collectively
referred to as the “Notes”).

     B.     The Noteholders previously amended the terms of the Note Purchase
Agreements pursuant to the terms of the First Amendment to the Note Purchase
Agreement dated as of July 2, 2002 (the “First Amendment”). The Noteholders
required as a condition of their execution and delivery of the First Amendment
that each of the parties listed on Schedule A hereto (each a “Subsidiary
Guarantor” and collectively the “Subsidiary Guarantors”, and together with the
Company, the “Credit Parties”) enter into a guaranty as security for the Notes
and accordingly each of the Subsidiary Guarantors executed and delivered the
Guaranty Agreement (the “Noteholders’ Guaranty”) dated as of July 2, 2002
pursuant to which each Subsidiary Guarantor has irrevocably, absolutely and
unconditionally guaranteed to the Noteholders the payment of the principal of,
premium, if any, and interest on the Notes and the payment and performance of
all other obligations of the Company under the Note Purchase Agreements.

     C.     Under and pursuant to that certain Credit Agreement dated as of
July 2, 2002 (as it may be amended, modified, supplemented, renewed and extended
from time to time, the “Credit Agreement”) by and among the Company, the
Subsidiary Borrowers (as defined therein) party thereto, the Bank Agent, the
Bank Lenders, JPMorgan Chase Bank, as Documentation Agent, Wachovia Bank,
National Association, as Syndication Agent, with Fleet Securities, Inc. having
acted as the Arranger, the Bank Lenders have made available to the Company and
the Subsidiary

 



--------------------------------------------------------------------------------



 



Borrowers certain credit facilities in a current aggregate principal amount up
to $175,000,000 (all amounts outstanding in respect of said credit facilities
being hereinafter collectively referred to as the “Bank Loans”).

     D.     In connection with the execution of the Credit Agreement and as
security for the Bank Loans made thereunder, the Subsidiary Guarantors have
heretofore guaranteed to the Bank Lenders the payment of the Bank Loans and all
other obligations of the Company and the Subsidiary Borrowers under the Credit
Agreement under that certain guaranty agreement (as such agreement may be
modified, amended, renewed or replaced, including any increase in the amount
thereof, the “Bank Lenders’ Guaranty”).

     E.     The Bank Lenders’ Guaranty and the Noteholders’ Guaranty are each
hereinafter individually referred to as a “Subsidiary Guaranty” and collectively
referred to as the “Subsidiary Guaranties”.

     F.     In connection with the First Amendment and the Credit Agreement, the
Bank Lenders and the Noteholders entered into that certain Intercreditor
Agreement dated as of July 2, 2002 (the “Existing Intercreditor Agreement”),
pursuant to which the Bank Lenders and the Noteholders agreed to share, on a pro
rata basis, any payments received pursuant to the Subsidiary Guaranties.

     G.     The Company has requested that the Noteholders amend the terms of
the Note Purchase Agreements pursuant to the terms of the Second Amendment to
the Note Purchase Agreement dated as of March 28, 2003 (the “Second Amendment”).
The Company has also requested that the Bank Lenders amend the terms of the
Credit Agreement pursuant to the terms of the First Amendment to Credit
Agreement dated as of March 28, 2003 (the “Credit Agreement Amendment”).

     H.     In connection with the execution of the Second Amendment and the
Credit Agreement Amendment and as further security for the Notes and the Bank
Loans under the Credit Agreement, the Creditors have required, and the Company
and the other grantors named therein have agreed, to execute and deliver a
Security Agreement dated as of March 28, 2003 (the “Security Agreement”) in
favor of the Secured Party (as hereinafter defined) pursuant to which the
Company and the other grantors named therein shall grant to the Secured Party
(as hereinafter defined), for the equal and ratable benefit of the Creditors, a
security interest in the Collateral (as hereinafter defined).

     I.     The Noteholders desire that Fleet National Bank shall be the
collateral agent to act on behalf the Noteholders, all as more fully provided
herein; and the Collateral Agent, Bank Lenders (either through the Bank Agent or
on their own behalf) and the Noteholders have entered into this Agreement to,
among other things, further define the rights, duties, authority and
responsibilities of the Collateral Agent and the Secured Party and the
relationship among the Creditors regarding the relative rights and priorities
with respect to the Collateral.

     J.     As a condition precedent to the execution and delivery of the Second
Amendment and the Credit Agreement Amendment, the parties hereto have consented
and agreed that all such

-2-



--------------------------------------------------------------------------------



 



other actions shall be taken as may be necessary to expressly provide or
otherwise effect the agreement of the parties hereto that the Credit Agreement
Obligations and the Note Agreement Obligations shall be secured on an equal and
ratable basis.

     K.     The Company and the Subsidiary Guarantors contemplate that from time
to time after the date hereof, additional subsidiaries of the Company may,
subject to the terms and conditions of the Credit Agreement and the Note
Purchase Agreements, issue additional guaranties which the Company, the
Subsidiary Guarantors and the Creditors wish to become subject to this Agreement
pursuant to the requirements of Section 6.5 hereof.

     L.     Pursuant to the requirements of the Second Amendment and the Credit
Agreement Amendment, the Company has requested that the Bank Agent on behalf of
the Bank Lenders and the Noteholders enter into this Agreement, and the Bank
Agent on behalf of the Bank Lenders and the Noteholders have so agreed, such
Agreement to succeed and replace the Existing Intercreditor Agreement.

     NOW, THEREFORE, in consideration of the mutual benefit to be provided
hereby and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, the parties hereto, including the Credit Parties,
hereby agree as follows:

SECTION 1.     DEFINITIONS.

     The following terms shall have the meanings assigned to them below in this
Section 1 or as otherwise defined in the provisions of this Agreement:

     “Act” shall have the meaning assigned thereto in Section 4.8.

     “Actionable Default” shall mean any “Event of Default.”

     “Bank Agent” shall have the meaning assigned thereto in the introductory
paragraph hereto.

     “Bank Credit Documents” shall mean the “Loan Documents” as defined in the
Credit Agreement.

     “Bank Lender” shall have the meaning assigned thereto in the Recitals
hereof.

     “Bank Lenders’ Guaranty” and “Bank Lenders’ Guaranties” shall have the
meanings assigned thereto in the Recitals hereof.

     “Bank Loans” shall have the meaning assigned thereto in the Recitals
hereof.

     “Collateral” shall mean the property described in the granting clauses of
any Security Document outstanding from time to time granting collateral security
to the Secured Party (as hereinafter defined) for the benefit of the Bank
Lenders and/or the Noteholders.

-3-



--------------------------------------------------------------------------------



 



     “Collateral Agent” shall have the meaning assigned thereto in the
introductory paragraph hereto.

     “Company” shall have the meaning assigned thereto in the Recitals hereof.

     “Credit Agreement” shall have the meaning assigned thereto in the Recitals
hereof.

     “Credit Agreement Obligations” shall mean the collective reference to the
unpaid principal of and interest on the Bank Loans and all other obligations and
liabilities of the Credit Parties to the Bank Agent or the Bank Lenders
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Bank Loans and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any of the Credit
Parties, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter incurred, which may arise under,
out of, or in connection with, the Credit Agreement, any notes issued
thereunder, or any other document made, delivered or given in connection
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Bank Agent or the Bank Lenders that
are required to be paid by the Credit Parties pursuant to the terms of the
Credit Agreement, this Agreement or any other Bank Credit Document.

     “Credit Documents” shall mean the collective reference to the Bank Credit
Documents, the Security Documents, the Note Purchase Agreements, the
Noteholders’ Guaranty and the Notes.

     “Credit Party” and “Credit Parties” shall have the meaning assigned thereto
in the Recitals hereof.

     “Creditor” shall mean a Bank Lender or a Noteholder, as the case may be.
The Bank Lenders and the Noteholders are sometimes collectively referred to
herein as the “Creditors”.

     “Event of Default” shall mean the occurrence of any event or the existence
of any condition which is specified as an “Event of Default” under the Credit
Agreement, the Bank Credit Documents or the Note Purchase Agreements.

     “Majority Creditors” shall mean, (i) for purposes of giving a Notice of
Actionable Default or any other action to be taken by the Secured Party in its
capacity as Bank Agent, the Bank Agent (acting as such in accordance with the
terms and provisions of the Credit Agreement) or (ii) for purposes of giving a
Notice of Actionable Default or any other action to be taken by the Secured
Party in its capacity as Collateral Agent, the Required Holders under the Note
Purchase Agreement..

     “Maturity Event” shall mean (a) the maturity of any of the Bank Loans or
the Notes by acceleration or otherwise; (b) the Company shall (1) petition or
apply to any tribunal for the

-4-



--------------------------------------------------------------------------------



 



appointment of a trustee, custodian, receiver or liquidator for all or any
substantial part of its business, estate or assets, or (2) commence any
proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect; or (c) any such petition or application
shall be filed or any such proceeding shall be commenced against the Company and
(1) the Company shall indicate approval thereof, consent thereto or acquiescence
therein, or (2) an order shall be entered appointing a trustee, custodian,
receiver or liquidator of all or any substantial part of the assets of the
Company or granting relief to the Company or approving the petition in any such
proceeding, and such order shall remain in effect for more than 30 days.

     “Note Agreement Obligations” shall mean the collective reference to the
unpaid principal of, interest on and premium, if any, on the Notes and all other
obligations and liabilities of the Credit Parties to the Noteholders (including,
without limitation, interest accruing at the then applicable rate provided in
the Note Purchase Agreements after the maturity of the Notes and interest
accruing at the then applicable rate provided in the Note Purchase Agreements
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any of the Credit
Parties, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter incurred, which may arise under,
out of, or in connection with, the Note Purchase Agreements, the Noteholders’
Guaranty, any Notes or any other document made, delivered or given in connection
therewith, whether on account of principal, interest, premium, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Noteholders that are required to be
paid by the Credit Parties pursuant to the terms of the Note Purchase
Agreements, the Noteholders’ Guaranty, the Notes, or this Agreement).

     “Note Purchase Agreements” shall have the meaning assigned thereto in the
Recitals hereof.

     “Noteholder” shall have the meaning assigned thereto in the Recitals
hereof.

     “Noteholders’ Guaranty” shall have the meaning assigned thereto in the
Recitals hereof.

     “Notes” shall have the meaning assigned thereto in the Recitals hereof.

     “Notice of Actionable Default” shall mean a written notice issued to the
Secured Party with a copy to the Credit Parties by the Majority Creditors
certifying that an Actionable Default has occurred and is continuing.

     “Obligations” shall mean the collective reference to the Credit Agreement
Obligations and the Note Agreement Obligations.

     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof.

     “Recovered Payments” shall have the meaning assigned thereto in Section
4.5.

-5-



--------------------------------------------------------------------------------



 



     “Recovering Party” shall have the meaning assigned thereto in Section 4.5.

     “Required Holders” shall have the meaning assigned thereto in the Note
Purchase Agreements.

     “Required Lenders” shall have the meaning assigned thereto in the Credit
Agreement.

     “Secured Party” shall mean Fleet National Bank, as Bank Agent and as
Collateral Agent, acting in either its capacity as Bank Agent or Collateral
Agent and/or both capacities.

     “Security Agreement” shall have the meaning assigned thereto in the
Recitals hereof.

     “Security Documents” shall mean the Security Agreement together with any
security agreement or pledge agreement executed pursuant to the requirements of
the Credit Agreement or the Note Purchase Agreements and any other instrument or
agreement pursuant to which a lien in collateral security is created or arises
to secure any or all of the Obligations owing to the Bank Lenders or the
Noteholders.

     “Specified Payment” shall mean any payments made pursuant to the terms of a
Subsidiary Agreement.

     “Subsidiary” shall mean each subsidiary of a Credit Party now existing or
from time to time created or formed.

     “Subsidiary Agreements” shall mean the Subsidiary Guaranties.

     “Subsidiary Guarantor” and “Subsidiary Guarantors” shall have the meaning
assigned thereto in the Recitals hereof.

     “Subsidiary Guaranty” and “Subsidiary Guaranties” shall have the meanings
assigned thereto in the Recitals hereof.

     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

SECTION 2.     APPOINTMENT AND AUTHORITY OF COLLATERAL AGENT.

     (a)     The Noteholders hereby appoint Fleet National Bank to act as
Collateral Agent on the terms and conditions set forth in this Agreement and the
Security Documents and authorize the Collateral Agent to execute the Security
Documents in the name of and for the benefit of the Noteholders, and Fleet
National Bank hereby accepts such appointment and shall have all of the rights
and obligations of the Collateral Agent hereunder and under the Security
Documents.

     (b)     The Noteholders hereby appoint the Collateral Agent as agent for
the purposes of perfecting by possession in accordance with Article 9 of the
Uniform Commercial Code, the security interest in assets pledged pursuant to any
Security Document that can be perfected by

-6-



--------------------------------------------------------------------------------



 



possession only, and the Collateral Agent hereby acknowledges that it shall hold
any such Collateral for the ratable benefit of all Noteholders.

     (c)     Subject to the requirements of Section 4.2 hereof relating to the
instructions of the Majority Creditors, each Creditor hereby authorizes, and
each Bank Lender which is or hereafter becomes a party to the Credit Agreement
and each Noteholder by the acceptance of any Note, shall be deemed to authorize,
the Secured Party to take such action on its behalf hereunder and under the
provisions of the Security Documents and any other instrument and agreement
referred to therein or now or hereafter delivered thereunder and to exercise
such powers thereunder as are specifically delegated to or required of the
Secured Party by the terms thereof, subject to the provisions hereof.

SECTION 3.     PRIORITY OF LINES.

     Notwithstanding any contrary provision contained in the Uniform Commercial
Code, any applicable law or judicial decision or the Credit Documents, or
whether any Creditor has possession of all or any part of the Collateral, as
among the Creditors the respective rights of each Creditor in respect of liens
and security interests existing under the Security Documents shall at all times
remain on a parity with one another without preference, priority or distinction
and shall be shared as provided herein.

SECTION 4.     ENFORCEMENT AGAINST COLLATERAL; APPLICATION OF PROCEEDS FROM
COLLATERAL AND GUARANTIES.

     Section 4.1.     Limit on Enforcement. The Bank Lenders and the Noteholders
agree among themselves and for their own benefit alone that the liens and
security interest granted and provided for in the Security Documents shall not
be enforced as against any of the Collateral except at the direction of the
Majority Creditors upon the occurrence of a Maturity Event and in compliance
with the provisions hereof. Each Creditor agrees that, as long as any
Obligations exist or may become outstanding pursuant to the terms of the Credit
Documents, the provisions of this Agreement shall provide the exclusive method
by which any Creditor may exercise rights and remedies under the Security
Documents.

     Section 4.2.     Enforcement. (a) Upon the occurrence of a Maturity Event
and the Secured Party’s receipt of a Notice of Actionable Default for the same,
the Secured Party, at the direction of the Majority Creditors, shall seek to
realize upon the security interests and liens granted to the Secured Party under
the Security Documents in such manner as shall be directed by the Majority
Creditors. Whether before or after any Actionable Default, subject to the terms
and conditions hereof, the Secured Party shall follow the instructions of the
Majority Creditors with respect to the preservation, protection, collection or
realization upon any Collateral. If the Secured Party has requested instructions
from the Majority Creditors at a time when a Notice of Actionable Default shall
be outstanding and the Majority Creditors have not responded to such request
within 30 days thereafter (excluding a notification that the Majority Creditors
have not agreed upon the actions to be taken by the Secured Party, in which case
the Secured Party shall take no action until instructions of the Majority
Creditors are received), the Secured Party may take, but

-7-



--------------------------------------------------------------------------------



 



shall have no obligation to take, any and all actions under the Security
Documents or any of them or otherwise, including foreclosure of any lien or any
other exercise of remedies, as the Secured Party, in good faith, shall determine
to be in the best interests of the Creditors and to maximize both the value of
the Collateral and the present value of the recovery by each of the Creditors on
the Obligations; provided, however, that, if instructions are thereafter
received from the Majority Creditors, then any subsequent actions of the Secured
Party shall be subject to such instructions.

     (b)     In the event that (i) the Secured Party, in either its capacity as
Bank Agent or Collateral Agent and acting at the direction of the Majority
Creditors applicable to such capacity, shall seek to realize upon the security
interests and liens granted to the Secured Party under the Security Documents in
such manner as shall be directed by the Majority Creditors applicable to such
capacity and (ii) the Majority Creditors applicable to the Secured Party’s
second capacity shall not have similarly so directed the Secured Party to act in
its second capacity, the Secured Party, in such second capacity, shall release
any of the Collateral which is sold or otherwise transferred in connection with
the realization upon the security interests and liens granted to the Secured
Party under the Security Documents; provided, that, in any event, all proceeds
and avails of any such realization of the Collateral, or any part thereof, shall
at all times be shared by the Creditors and shall be paid to and applied by the
Secured Party, in either capacity, subject to the provisions of Section 4.3.

     Section 4.3.     Application of Proceeds. The Secured Party and each of the
Creditors agree that (a) the proceeds and avails of any sale of the Collateral,
or any part thereof, following the delivery of a Notice of Actionable Default
relating to a Maturity Event and during the continuation of the Maturity Event
to which such notice relates and the proceeds and avails of any right or remedy
under the Security Documents, and (b) any and all Specified Payments, in all
cases, shall be shared by the Creditors and shall be paid to and applied by the
Secured Party to the Obligations in accordance with the priorities as follows,
with application against the Obligations owed each Creditor made in the manner
determined by such Creditor:



         (i)     First, to the payment of the costs and reasonable expenses,
fees and indemnities of the Secured Party incurred in connection with the
execution of its duties as Secured Party, in exercising or attempting to
exercise any right or remedy hereunder or thereunder or in taking possession of,
protecting, preserving or disposing of any item of Collateral, and all amounts
against or for which the Secured Party is to be indemnified or reimbursed
hereunder (excluding any such costs, expenses or amounts which have theretofore
been reimbursed);            (ii)    Second, after payment in full of the
amounts set forth in Item First, to the Bank Lenders and to the Noteholders,
ratably, in accordance with the respective amounts of (1) the Credit Agreement
Obligations constituting the then aggregate unpaid principal amount of the
outstanding Bank Loans, together with all accrued and unpaid interest thereon at
such time, and (2) the Note Agreement Obligations constituting the then
aggregate unpaid principal amount of the Notes together with all accrued and
unpaid interest thereon at such time, for application to such Credit Agreement
Obligations and Note Agreement Obligations, without priority of one over the
other;

-8-



--------------------------------------------------------------------------------



 





         (iii)   Third, after payment in full of the amounts set forth in Item
Second, to the Bank Lenders and to the Noteholders, ratably, in accordance with
the respective amounts of (1) the Credit Agreement Obligations constituting the
amount of all commitment fees and all break-costs, if any, then owing to the
Bank Lenders under the Credit Agreement and (2) the Note Agreement Obligations
constituting premium or make-whole amount, if any, then owing to the Noteholders
under the Note Purchase Agreements, for application to such Credit Agreement
Obligations and Note Agreement Obligations, without priority of one over the
other;            (iv)    Fourth, after payment in full of all amounts set forth
in Item Third, to the payment to the Bank Agent in the amount of all agent’s
fees then owing by the Credit Parties to the Bank Agent under the Credit
Agreement;            (v)     Fifth, after payment in full of all amounts set
forth in Item Fourth, to the payment to the Bank Lenders and the Noteholders,
ratably, in accordance with the respective amounts of (1) all other Credit
Agreement Obligations and (2) all other Note Agreement Obligations, without
priority of one over the other;            (vi)    Last, after payment in full
of the Obligations, to the payment of the surplus, if any, to any Credit Party,
any of their respective successors or to whomsoever may be lawfully entitled to
receive the same.

     For purposes of determining outstanding Obligations owed a Creditor, (x)
commitments to advance funds shall not constitute outstanding Obligations and
(y) the undrawn amount of any issued irrevocable letters of credit shall
constitute outstanding Bank Loans of the issuers of such letters of credit. If
any payment is made pursuant to Section 4 with respect to the undrawn amount of
any issued letter of credit and if, subsequently, such letter of credit expires
without having been drawn upon in full, then the issuer of such letter of credit
shall calculate the aggregate amount that it received or retained under
Section 4 solely as a result of the treatment of the undrawn amount of such
letter of credit as an outstanding Bank Loans and such amount shall thereafter
constitute proceeds of the Security Documents subject to sharing pursuant to
Section 4. Notwithstanding the foregoing or anything else to the contrary
contained herein, any amount to be paid to, and applied by, the Secured Party to
any Credit Agreement Obligations pursuant to the terms of the provisions of this
Section 4.3 shall be paid to, and applied, by, the Bank Agent in accordance with
Section 9.2(b) of the Credit Agreement.

     Section 4.4.     Sharing of Recoveries. If any Creditor shall receive any
Specified Payment or following the delivery of a Notice of Actionable Default
and during the continuation of the Actionable Default to which such notice
relates, any payment on any Creditor’s Obligations out of the proceeds of any
Collateral other than payments thereon received pursuant to Section 4.3 hereof
(any such non-excluded payment being hereinafter referred to as a “Recovery”),
including such a payment by reason of a setoff against deposit balances of any
of the Credit Parties to the extent of proceeds of Collateral, and as a result
thereof such Creditor shall receive an amount which exceeds the amount to which
such Creditor would have been entitled to receive under Section 4.3 hereof had
such Recovery represented the proceeds of the sale of Collateral (the amount of
such excess being herein referred to as the “Excess Amount”), then such Creditor
shall

-9-



--------------------------------------------------------------------------------



 



pay to the Secured Party, the Excess Amount of such Recovery, and the Collateral
Agent shall pay such Excess Amount to each other Creditor to the extent (if any)
such payee would have been entitled thereto if Section 4.3 had governed the
application of such Recovery and, pending such payment, to the Secured Party,
who shall hold such amount in trust for the other Creditors.

     Section 4.5.     Return of Amounts. In the event that any Creditor which
shall receive any amount pursuant to Section 4.4 above (a “Recovering Party”)
shall be legally required to return or repay any or all of such amount to a
Credit Party, or the representative or successor in interest of a Credit Party,
whether required pursuant to a settlement approved by such Creditor or required
by court order (the portion required to be so returned or repaid being
hereinafter referred to as a “Recovered Payment”), each other Creditor which
shall have received any portion of such Recovered Payment shall, promptly upon
its receipt of notice thereof from the Secured Party or such Recovering Party,
pay to the Secured Party such portion (without interest), and the Secured Party
shall promptly return such portion to the Recovering Party. If any such
Recovered Payment, or any part thereof, is subsequently re-recovered by the
Recovering Party from a Credit Party or the representative or successor in
interest of a Credit Party, such Recovered Payment, or any part thereof, shall,
to the extent required by Section 4.4 hereof, be paid by the Recovering Party to
the Secured Party (without interest), and the Secured Party shall redistribute
such Recovered Payment to the other Creditors on the same basis as such amounts
were originally distributed. The obligations of the Creditors and the Secured
Party under this paragraph shall survive the repayment of the Obligations and
the termination of the Security Documents.

     Section 4.6.     [Reserved].

     Section 4.7.     Determination of Amounts of Obligations. Whenever the
Secured Party is required to determine the existence or amount of any of the
Obligations or any portion thereof or the existence of any Actionable Default
for any purposes of this Agreement, it shall be entitled, absent manifest error,
to make such determination on the basis of one or more certificates of any
Creditor (with respect to the Obligations owed to such Creditor); provided,
however, that if, notwithstanding the request of the Secured Party, any Creditor
shall fail or refuse within ten business days of such request to certify as to
the existence or amount of any Obligations or any portion thereof owed to it or
the existence of any Actionable Default, the Secured Party shall be entitled to
determine such existence or amount by such method as the Secured Party may, in
its sole discretion, determine, including by reliance upon a certificate of the
Company; provided, further, that, promptly following determination of any such
amount, the Secured Party shall notify such Creditor of such determination and
thereafter shall correct any error that such Creditor brings to the attention of
the Secured Party. The Secured Party may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any of the Credit Parties
or any Subsidiary, any Creditor or any other person as a result of any action
taken by the Secured Party based upon such determination prior to receipt of
notice of any error in such determination.

     Section 4.8.     Acts of Creditors. Any request, demand, authorization,
direction, notice, consent, waiver or other action permitted or required by this
Agreement to be given or taken by the Creditors or any portion thereof
(including the Majority Creditors) may be and, at the request

-10-



--------------------------------------------------------------------------------



 



of the Secured Party, shall be embodied in and evidenced by one or more
instruments satisfactory in form to the Secured Party and signed by or on behalf
of such persons and, except as otherwise expressly provided in any such
instrument, any such action shall become effective when such instrument or
instruments shall have been delivered to the Secured Party. The instrument or
instruments evidencing any action (and the action embodied therein and evidenced
thereby) are sometimes referred to herein as an “Act” of the persons signing
such instrument or instruments. In the absence of bad faith on the part of the
Secured Party, the Secured Party shall be entitled to rely absolutely upon an
Act of any Creditor if such Act purports to be taken by or on behalf of such
Creditor, and nothing in this Section 4.8 or elsewhere in this Agreement shall
be construed to require any Creditor to demonstrate that it has been authorized
to take any action which it purports to be taking, the Secured Party being
entitled to rely conclusively, and being fully protected in so relying, on any
Act of such Creditor.

SECTION 5.     THE COLLATERAL AGENT.

     The Collateral Agent accepts the duties hereunder and under the Security
Documents and agrees to perform the same, but only upon the terms and conditions
hereof and the Security Documents, including the following, to all of which the
Credit Parties and the respective Noteholders by their acceptance hereof agree:

     Section 5.1.     Duties of Collateral Agent. (a) The Secured Party, in its
capacity as Collateral Agent or otherwise, upon receipt of a Notice of
Actionable Default furnished to the Secured Party, in its capacity as Collateral
Agent or otherwise, pursuant to the provisions of this Agreement shall promptly
furnish copies of the same to all holders of the Obligations.

     (b)     In the event that the Secured Party, in its capacity as Collateral
Agent or otherwise, shall receive any material notice from any Creditor or from
any of the Credit Parties, the Secured Party, in its capacity as Collateral
Agent or otherwise, shall promptly furnish copies of the same to all holders of
the Obligations.

     (c)     The Collateral Agent shall not have any duty or obligation to
manage, control, use, sell, dispose of or otherwise deal with the Collateral,
or, to otherwise take or refrain from taking any action under, or in connection
with, this Agreement or the Security Documents, except, subject to Section 5.9,
as expressly provided by the terms and conditions of this Agreement or the
Security Documents, or expressly provided in written instructions received
pursuant to the terms of this Agreement or the Security Documents. The
Collateral Agent may take, but shall have no obligation to take, any and all
such actions under the Security Documents or any of them or otherwise as it
shall deem to be in the best interests of the Noteholders in order to maintain
the Collateral and protect and preserve the Collateral and the rights of the
Noteholders; provided, however, that, except as otherwise expressly provided
herein, in the absence of written instructions (which may relate to the exercise
of specific remedies or to the exercise of remedies in general) from the
Majority Creditors the Collateral Agent shall not foreclose on any lien or
security interest on the Collateral or exercise any other remedies available to
it under any Security Documents with respect to the Collateral or any part
thereof.

-11-



--------------------------------------------------------------------------------



 



     (d)     The Collateral Agent shall not be responsible in any manner
whatsoever for the correctness of any recitals, statements, representations or
warranties contained herein or in any other Security Document. The Collateral
Agent makes no representation as to the value or condition of the Collateral or
any part thereof, as to the title of any of the Credit Parties or any of their
Subsidiaries to the Collateral, as to the security afforded by this Agreement or
any Security Document or, as to the validity, execution, enforceability,
legality, priority, perfection or sufficiency of this Agreement or any other
Credit Document, and the Collateral Agent shall incur no liability or
responsibility in respect of any such matters. The Collateral Agent shall not be
required to ascertain or inquire as to the performance by any of the Credit
Parties or any of their Subsidiaries.

     (e)     The Collateral Agent shall not be responsible for insuring the
Collateral, for the payment of taxes, charges, assessments or liens upon the
Collateral or otherwise as to the maintenance of the Collateral, except as
provided in the immediately following sentence when the Collateral Agent has
possession of the Collateral. The Collateral Agent shall have no duty to any of
the Credit Parties or any of their Subsidiaries or to the Noteholders as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Collateral Agent or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto, except the duty to accord such of the Collateral as may be in its
possession substantially the same care as it accords its own assets and the duty
to account for monies received by it.

     (f)     The Collateral Agent may execute any of the powers granted under
this Agreement or any of the Security Documents and perform any duty hereunder
or thereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the negligence or wilful misconduct of any agents
or attorneys-in-fact selected by it with reasonable care and without gross
negligence or wilful misconduct.

     (g)     In the event (i) the Collateral Agent shall have received any
written request from any of the Credit Parties for consent or approval to any
matter or thing relating to any Collateral or the Credit Party’s obligations
with respect thereto or (ii) there shall be due from the Collateral Agent under
the provisions of any Security Document any performance or the delivery of any
instrument, then, in each such event, the Collateral Agent shall send to each of
the Noteholders a notice setting forth, in reasonable detail, (x) an account of
the matter or thing as to which such consent has been requested or the
performance or instrument required to be so delivered, as the case may be, (y)
the Collateral Agent’s proposed course of action with respect thereto and (z)
reference to this Section 5.1(g) and that a failure to respond to such notice
shall be deemed a consent to the Collateral Agent’s proposed course of action.
In the event the Collateral Agent shall not have received a response from any
Noteholder within ten (10) business days after the giving of such notice, such
Noteholder shall be deemed to have agreed to the course of action proposed by
the Collateral Agent. No such consent of the Noteholder shall be required with
respect to any action taken in accordance with the provisions of Section 4.2
hereof or with respect to any consent, determination or other matter that is, in
the Collateral Agent’s reasonable judgment, ministerial or administrative in
nature.

-12-



--------------------------------------------------------------------------------



 



     (h)     The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Actionable Default unless and until the Secured Party, in its capacity as
Collateral Agent or otherwise, shall have received a Notice of Actionable
Default or a notice from any of the Credit Parties to the Secured Party
indicating that an Actionable Default has occurred. The Collateral Agent shall
have no obligation either prior to or after receiving such notice to inquire
whether an Actionable Default has, in fact, occurred or is continuing and shall
be entitled to rely conclusively, and shall be fully protected in so relying, on
any notice so furnished to it until such time as the Collateral Agent has
received a similar notice to the contrary. The Collateral Agent may (but shall
not be obligated to) take action hereunder on the basis of an Actionable Default
of the type specified in Section 9.1(g) or (h) of the Credit Agreement, or
Section 11(g) or (h) of the Note Purchase Agreements (each as in effect on the
date of this Agreement) whether or not the Collateral Agent has received any
Notice of Actionable Default stating that such Actionable Default has occurred,
provided that any such action taken by the Collateral Agent without direction
from the Majority Creditors shall be limited to actions that the Collateral
Agent determines to be necessary to protect and preserve the Collateral and the
rights of the Noteholders, provided, further, that the Collateral Agent shall
promptly notify all Noteholders in writing of any action taken without direction
from the Majority Creditors.

     (i)     Upon receipt of a Notice of Actionable Default pursuant to the
provisions of this Agreement, the Collateral Agent shall, at the request of any
Noteholder, schedule a meeting of all Noteholders to be held at the offices of
the Secured Party, or another mutually convenient place, to discuss the exercise
of rights and remedies under the Security Documents, provided that any
Noteholder may participate via telephone.

     Section 5.2.     Collateral Agent’s Liability. No provision of this
Agreement (except to the extent provided in Section 5.9 hereof) shall be
construed to relieve the Collateral Agent from liability for its own grossly
negligent action, grossly negligent failure to act, or its own willful
misconduct, except that:



         (a)     the Collateral Agent shall not be liable except for the
performance of such duties as are specifically set forth in this Agreement or in
the Security Documents and no implied covenants or obligations shall be read
into this Agreement or into the Security Documents against the Collateral Agent
but the duties and obligations of the Collateral Agent shall be determined
solely by the express provisions of this Agreement and the Security Documents,
including, without limitation, as a result of (i) the Collateral Agent acting or
refraining from acting in accordance with the directions of the Majority
Creditors, (ii) the Collateral Agent refraining from acting in the absence of
instructions to act from the Majority Creditors, whether or not the Collateral
Agent has discretionary power to take such action, or (iii) the Collateral Agent
taking discretionary action it is authorized to take under this Section; and    
       (b)     in the absence of bad faith on the part of the Collateral Agent,
the Collateral Agent may rely upon the authenticity of, and the truth of the
statements and the correctness of the opinions expressed in, and shall be
protected in acting upon, any resolution, officer’s certificate, opinion of
counsel, note, request, notice, consent, waiver,

-13-



--------------------------------------------------------------------------------



 





    order, signature guaranty, notarial seal, stamp, acknowledgment,
verification, appraisal, report, stock certificate, or other paper or document
believed by the Collateral Agent to be genuine and to have been signed, affixed
or presented by the proper party or parties; and            (c)     in the
absence of bad faith on the part of the Collateral Agent, whenever the
Collateral Agent, or any of its agents, representatives, experts or counsel,
shall consider it necessary or desirable that any matter be proved or
established, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by an officer’s certificate; provided, however, that the Collateral Agent, or
such agent, representative, expert or counsel, may require such further and
additional evidence and make such further investigation as it or they may
consider reasonable; and            (d)     the Collateral Agent may consult
with counsel and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
hereunder in good faith and in accordance with such advice or opinion of
counsel; and            (e)     the Collateral Agent shall not be liable with
respect to any action taken or omitted to be taken by it in good faith in
accordance with any direction or request of a Noteholder pursuant to the terms
of this Agreement or any of the Security Documents; and            (f)     the
Collateral Agent shall not be liable for any error of judgment made in good
faith by an officer of the Collateral Agent unless it shall be proved that the
Collateral Agent was grossly negligent in ascertaining the pertinent facts; and
           (g)     whether or not an Event of Default shall have occurred, the
Collateral Agent shall not be under any obligation to take or refrain from
taking any action under this Agreement or any of the Security Documents which
may tend to involve it in any expense or liability, unless and until it is
requested in writing so to do by the Majority Creditors and furnished, from time
to time as it may require, with satisfactory security and indemnity.

This Section does not impair or otherwise affect the Noteholders’ obligations
and liabilities to the Credit Parties (if any) under the terms of the Credit
Agreement and Note Purchase Agreements for any act or failure to act by the
Collateral Agent in each case that is in accordance with the provisions of this
Agreement.

     Section 5.3.     Certain Limitations on Collateral Agent’s Rights to
Compensation. Each of the Noteholders severally agrees to reimburse the
Collateral Agent on demand in accordance with its pro rata share for any
reasonable expenses and fees incurred by the Collateral Agent or
indemnifications to which it is entitled hereunder arising out of or as a result
of the performance by the Collateral Agent pursuant to this Agreement of its
obligations hereunder or in connection with the enforcement or protection of the
rights of the Collateral Agent and the Noteholders hereunder, in each case to
the extent that the foregoing (including, without limitation, the

-14-



--------------------------------------------------------------------------------



 



obligations of the Credit Parties set forth in Section 5.9) shall not have been
reimbursed by the Credit Parties, which obligations to reimburse the Collateral
Agent are hereby acknowledged by the Credit Parties, or directly by one or more
of the Noteholders or paid from the proceeds of the Collateral as provided in
Section 4.3; provided, that no Noteholder shall be liable to the Collateral
Agent for any portion of such obligations resulting from any action taken by the
Collateral Agent that is (1) not reasonably related to protecting the interest
of the Noteholders or (2) results from the gross negligence or willful
misconduct of the Collateral Agent. The agreements in this Section 5.3 shall
survive the payment of the Obligations and the termination of the other
provisions of this Agreement.

     Section 5.4.     Status of Moneys Received. (a) Except as otherwise
specifically prescribed in this Agreement, all moneys received by the Collateral
Agent shall, until used or applied as herein provided, be held for the purposes
for which they were received, in segregated accounts, and may be deposited by
the Collateral Agent under such general conditions as may be prescribed by law
in the Collateral Agent’s general banking department, and the Collateral Agent
shall be under no liability for interest on any moneys received by it hereunder.
The Collateral Agent and any affiliated corporation may become the owner of any
of the Obligations and be interested in any financial transaction with any of
the Credit Parties or any affiliated corporation, or the Collateral Agent may
act as depository or otherwise in respect to other securities of any of the
Credit Parties or any affiliated corporation, all with the same rights which it
would have if not the Collateral Agent.

     (b)     The Collateral Agent may invest and reinvest any funds from time to
time held by the Collateral Agent in direct obligations of the United States of
America or obligations for which the full faith and credit of the United States
is pledged to provide for the payment of principal and interest, maturing not
more than 90 days from the date of such investment.

     Section 5.5.     Resignation or Termination of Collateral Agent. The
Collateral Agent may resign as Collateral Agent upon not less than 60 days’
written notice to each of the Noteholders (with copies to the Credit Parties),
such resignation to take effect upon the acceptance by a successor Collateral
Agent of its appointment as the Collateral Agent hereunder. In addition, the
Required Holders may remove the Collateral Agent at any time by giving written
notice thereof to the Collateral Agent. Upon any such resignation or removal,
the Required Holders shall have the right to appoint a successor Collateral
Agent which meets the eligibility requirements of Section 5.7. If no successor
Collateral Agent shall have been so appointed and shall have accepted such
appointment in writing within 30 days after the retiring Collateral Agent’s
giving of notice of resignation or its removal, then the retiring Collateral
Agent may, on behalf of the Noteholders, appoint a successor Collateral Agent
which meets the eligibility requirements of Section 5.7, and the Credit Parties
agree to pay such reasonable fees and expenses of any such appointee as shall be
necessary to induce such appointee to agree to become a successor Collateral
Agent hereunder. Upon acceptance of appointment as Collateral Agent, such
successor shall thereupon and forthwith succeed to and become vested with all
the rights, powers and privileges, immunities and duties of the retiring
Collateral Agent, and the retiring Collateral Agent, upon the signing,
transferring and setting over to such successor Collateral Agent all rights,
moneys and other collateral held by it in its capacity as Collateral Agent,
shall be discharged from its duties and obligations hereunder. After any
retiring Collateral Agent’s

-15-



--------------------------------------------------------------------------------



 



resignation or removal as Collateral Agent, the provisions of this Section 5
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it acted as Collateral Agent.

     Section 5.6.     Succession of Successor Collateral Agent. Any successor
Collateral Agent appointed hereunder shall execute, acknowledge and deliver to
the Credit Parties and the predecessor Collateral Agent an instrument accepting
such appointment, and thereupon such successor Collateral Agent, without any
further act, deed, conveyance or transfer, shall become vested with the title to
the Collateral, and with all the rights, powers, duties and obligations of the
predecessor Collateral Agent in the trust hereunder, with like effect as if
originally named as Collateral Agent herein.

     Upon the request of any such successor Collateral Agent, however, the
Credit Parties and the predecessor Collateral Agent shall promptly execute and
deliver such instruments of conveyance and further assurance reflecting terms
consistent with the terms of the Credit Documents then in effect and do such
other things as may reasonably be required for more fully and certainly vesting
and confirming in such successor Collateral Agent its interest in the Collateral
and all such rights, powers, duties and obligations of the predecessor
Collateral Agent hereunder, and the predecessor Collateral Agent shall also
promptly assign and deliver to the successor Collateral Agent any Collateral
subject to the lien and security interest of this Agreement which may then be in
its possession.

     Section 5.7.     Eligibility of Collateral Agent. Any successor Collateral
Agent shall be a state or national bank or trust company in good standing,
organized under the laws of the United States of America or of any state, having
a capital, surplus and undivided profits aggregating at least $500,000,000, if
there be such a bank or trust company willing and able to accept the duties
hereunder upon reasonable and customary terms.

     Section 5.8.     Successor Collateral Agent by Merger. Any corporation into
which the Collateral Agent may be merged or with which it may be consolidated,
or any corporation resulting from any merger or consolidation to which the
Collateral Agent shall be a party, or any state or national bank or trust
company in any manner succeeding to the corporate trust business of the
Collateral Agent as a whole or substantially as a whole, if eligible as provided
in Section 5.7, shall be the successor of the Collateral Agent hereunder without
the execution or filing of any paper or any further act on the part of any of
the parties hereto, anything to the contrary contained herein notwithstanding.

     Section 5.9.     Compensation and Reimbursement of Collateral Agent. The
Credit Parties agree:



         (a)     to pay to the Collateral Agent all of its out-of-pocket
expenses in connection with the preparation, execution and delivery of this
Agreement and the transactions contemplated hereby, including but not limited to
the reasonable charges and disbursements of its special counsel;

-16-



--------------------------------------------------------------------------------



 





         (b)     to pay to the Collateral Agent from time to time reasonable
compensation for all services rendered by it hereunder as such compensation may
be determined by the Collateral Agent from time to time;            (c)     to
reimburse the Collateral Agent upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Collateral Agent in
accordance with any provision of this Agreement (including the reasonable
compensation and the expenses and disbursements of its agents and counsel),
except any such expense, disbursement or advance as may be attributable solely
to its gross negligence or willful misconduct; and            (d)     to
indemnify the Collateral Agent, its directors, officers, employees, agents,
attorneys-in-fact and/or shareholders for, and to hold each of them harmless
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation, the
reasonable fees and expenses of counsel) or disbursements of any kind whatsoever
which may at any time be imposed on, incurred by or asserted against the
Collateral Agent in any way relating to or arising out of this Agreement, the
Security Documents, or any documents contemplated hereby or thereby or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Collateral Agent hereunder or thereunder or in
connection therewith but excluding any acts or omissions of the Collateral Agent
finally determined by a court of competent jurisdiction to be as a result of the
Collateral Agent’s gross negligence or willful misconduct.

The agreements in this Section 5.9 shall survive the payment of the Obligations
and the termination of the other provisions of this Agreement.

     Notwithstanding any other provision of this Agreement or the Security
Documents, the Collateral Agent shall in all cases be fully justified in failing
or refusing to act hereunder unless it shall be indemnified to its satisfaction
by the Noteholders against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

     Section 5.10.     Self Dealing. In the event that a Creditor serves as the
Collateral Agent, such Creditor acting in its capacity as such shall have the
same rights and powers under the Credit Documents as any other Creditor and may
exercise or refrain from exercising the same as though it were not the
Collateral Agent. Without limiting the generality of the foregoing, the
Collateral Agent or any holding company, trust company or corporation in or with
which the Collateral Agent or the Collateral Agent’s stockholders may be
interested or affiliated, or any officer or director of the Collateral Agent, or
of any other such entity, or any agent appointed by the Collateral Agent, may
have commercial relations or otherwise deal with any of the Credit Parties, or
any Creditor, or with any other corporation having relations with any of the
Credit Parties or any Creditor, and with any other entity, whether or not
affiliated with the Collateral Agent.

     Section 5.11.     Non-Reliance on Collateral Agent. Each Noteholder
expressly acknowledges that neither the Collateral Agent nor any of its
officers, directors, employees,

-17-



--------------------------------------------------------------------------------



 



agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by the Collateral Agent hereinafter taken,
including any review of the affairs of the Credit Parties, shall be deemed to
constitute any representation or warranty by the Collateral Agent to any
Noteholder. Each Noteholder represents to the Collateral Agent that such
Noteholder independently and without reliance upon the Collateral Agent, and
based on such documents and information it has deemed or will deem appropriate,
has made and will make its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and has made and will make its own decision to extend credit to
the Credit Parties. Each Noteholder also represents that it will, independently
and without reliance upon the Collateral Agent, and based on such documents and
information as it shall deem appropriate at the time continue to make its own
creditor analysis, appraisals and decisions in taking or not taking action under
the this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties. Except for notices,
reports and other documents expressly required to be furnished to the
Noteholders by the Collateral Agent hereunder, the Collateral Agent shall not
have any duty or responsibility to provide any Noteholder with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Credit Parties which may come into
its possession or the possession of any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates. Each Noteholder acknowledges that the
Collateral Agent and its affiliates may exercise all contractual and legal
rights and remedies which may exist from time to time with respect to other
existing and future relationships with the Credit Parties without any duty to
account therefor to such Noteholder.

     Section 5.12.     General Exculpation. Notwithstanding any other provision
hereof or of any other Security Document neither the Collateral Agent nor any of
its directors, officers, agents or employees shall be liable to any Credit Party
or the Noteholders for any action taken or omitted to be taken by it or them
hereunder or under any other Security Document or in connection herewith or
therewith unless caused by its or their own gross negligence or willful
misconduct.

SECTION 6.     AGREEMENTS AMONG THE CREDITORS.

     Section 6.1.     Independent Actions by Creditors. Nothing contained in
this Agreement shall prohibit any Creditor from (a) accelerating the maturity
of, or demanding payment from any of the Credit Parties on, any Obligation of
the Credit Parties to such Creditor, (b) instituting legal action against any of
the Credit Parties to obtain a judgment or other legal process in respect of
such Obligation, (c) imposing a default rate of interest in accordance with the
Credit Agreement or the Note Purchase Agreements, as applicable, or (d) raising
any defenses in any action in which it has been made a party defendant or has
been joined as a third party, except that the Secured Party may direct and
control any defense to the extent directly relating to the Collateral or any one
or more of the Security Documents, subject to and in accordance with the
provisions of this Agreement.

     Section 6.2.     Relation of Creditors. This Agreement is entered into
solely for the purposes set forth herein, and no Creditor assumes any
responsibility to any other party hereto to advise such other party of
information known to such other party regarding the financial

-18-



--------------------------------------------------------------------------------



 



condition of the Credit Parties or of any other circumstances bearing upon the
risk of nonpayment of any Obligation. Each Creditor specifically acknowledges
and agrees that nothing contained in this Agreement is or is intended to be for
the benefit of a Credit Party and nothing contained herein shall limit or in any
way modify any of the obligations of the Credit Parties to the Creditors.

     Section 6.3.     Acknowledgment of Collateral. Each party hereto hereby
expressly acknowledges the collateral security given under the Credit Agreement
and the collateral security delivered pursuant to the requirements of the Note
Purchase Agreements.

     Section 6.4.     [Reserved].

     Section 6.5.     Additional Guarantors. Additional Persons may become
“Subsidiary Guarantors” hereunder by executing and delivering to a then existing
Creditor a guaranty by which such Person has become a guarantor of the Notes or
Credit Agreement Obligations pursuant to the terms of the Credit Agreement or
the Note Purchase Agreements. Accordingly, upon the execution and delivery of
any such copy of the guaranty by any such Person, such Person shall,
thereinafter become a “Subsidiary Guarantor” for all purposes of this Agreement.

SECTION 7.     MISCELLANEOUS.

     Section 7.1.     Entire Agreement. This Agreement represents the entire
Agreement among the Creditors and, except as otherwise provided, this Agreement
may not be altered, amended or modified except in a writing executed by all the
parties to this Agreement.

     Section 7.2.     Notices. Notices hereunder shall be given to the
Noteholders at their addresses as set forth in the Note Purchase Agreements, and
to the Secured Party, in either capacity, at its address as set forth in
Schedule B, or at such other address as may be designated by each in a written
notice to the other parties hereto.

     Section 7.3.     Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of each of the Creditors and their respective
successors and assigns (including, without limitation, any holder of a
participation interest in any Obligation), whether so expressed or not, and, in
particular, shall inure to the benefit of and be enforceable by any future
holder or holders of any Obligations, and the term “Creditor” shall include any
such subsequent holder of Obligations, wherever the context permits. Without
limiting the foregoing, the rights and obligations of any Bank Lender or
Noteholder under this Agreement shall be assigned automatically, without the
need for the execution of any document or any other action, to, and the term
“Bank Lender” or “Noteholder” as used in this Agreement shall include, any
assignee, transferee or successor of such Bank Lender under a Credit Agreement
or such Noteholder under any Note Agreement, as the case may be, and any such
assignee, transferee or successor shall automatically become a party to this
Agreement. If required by any party to this Agreement, such assignee, transferee
or successor shall execute and deliver to the other parties to this Agreement a
written confirmation of its assumption of the obligations of the assignor or
transferor hereunder. Each of the Bank Lenders and the Noteholders agrees that
it shall deliver a complete copy of this

-19-



--------------------------------------------------------------------------------



 



Agreement to any assignee, transferee or successor of a Bank Lender or a
Noteholder prior to or substantially concurrently with the execution of any such
assignment or transfer.

     Section 7.4.     Consents, Amendment, Waivers. All amendments, waivers or
consents of any provision of this Agreement shall be effective only if the same
shall be in writing and signed by the Required Holders, the Bank Agent (acting
as such in accordance with the terms and provisions of the Credit Agreement) and
the Secured Party and no such modification or amendment shall be binding on the
Credit Parties without the consent of the Credit Parties, provided, however,
that (i) no such modification or amendment shall adversely affect any of the
Collateral Agent’s rights, immunities or rights to indemnification hereunder or
under any Security Document or expand its duties hereunder or under any Security
Document, without the prior written consent of the Collateral Agent, (ii) no
such modification or amendment shall modify any provision hereof which is
intended to provide for the equal and ratable security of all outstanding
Obligations without the prior written consent of all Creditors and (iii) no such
modification or amendment shall change the definition of “Majority Creditors” or
this Section 7.4 or Section 4 without the prior written consent of each
Creditor. No waiver of any provision of this Agreement and no consent to any
departure by any party hereto from the provisions hereof shall be effective
unless such waiver or consent shall be set forth in a written instrument
executed by the party against which it is sought to be enforced, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

     Section 7.5.     Governing Law. This Agreement shall be governed by and
construed in accordance with, and the rights of the parties shall be governed
by, the laws of the State of New York, excluding choice-of-law principles of the
law of such State that would require the application of the laws of a
jurisdiction other than such State.

     Section 7.6.     Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one Agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

     Section 7.7.     Sale of Interest. Without limiting the provisions of
Section 7.3, any Creditor which sells, transfers or otherwise disposes of any
interest in the Obligations shall use its best efforts to cause such purchaser
or transferee to agree in writing to be bound by the terms of this Agreement.

     Section 7.8.     Severability. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby.

     Section 7.9.     Purchase of Collateral. Any Creditor may purchase
Collateral at any public sale of such Collateral pursuant to any of the Security
Documents and may make payment on account thereof by using any outstanding
Obligation then due and payable to such Creditor from the person which granted a
security interest in such Collateral as a credit against the purchase price to
the extent, but only to the extent such action (i) has been approved by the
Majority Creditors and (ii) does not contravene any applicable laws.

-20-



--------------------------------------------------------------------------------



 



     Section 7.10.     Further Assurances, Etc. Each party hereto shall execute
and deliver such other documents and instruments, in form and substance
reasonably satisfactory to the other parties hereto, and shall take such other
action, in each case as any other party hereto may reasonably have requested (at
the cost and expense of the Credit Parties which costs and expenses the Credit
Parties, by countersigning this Agreement, agree to pay), to effectuate and
carry out the provisions of this Agreement, including, by recording or filing in
such places as the requesting party may deem desirable, this Agreement or such
other documents or instruments.

     Section 7.11.     Existing Intercreditor Agreement. Each party hereto
agrees that this Agreement shall succeed and replace the Existing Intercreditor
Agreement.

-21-



--------------------------------------------------------------------------------



 



     In Witness Whereof, each of the parties hereto has caused this Agreement to
be executed as of the date first above written.

Accepted and Agreed to:

              AMCO INSURANCE COMPANY, as a Noteholder               By   /s/
Joseph P. Young         Name: Joseph P. Young         Title: Credit Officer,
Fixed Income Securities

-22-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              CANADA LIFE INSURANCE COMPANY OF         AMERICA, as a Noteholder
              By   /s/ C. Paul English         Name: C. Paul English        
Title: Assistant Treasurer

-23-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              CANADA LIFE ASSURANCE COMPANY, as a         Noteholder            
  By   /s/ C. Paul English         Name: C. Paul English         Title:
Associate Treasurer

-24-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              GENERAL ELECTRIC CAPITAL ASSURANCE         COMPANY, as a
Noteholder     BY GE ASSET MANAGEMENT INCORPORATED,         ITS INVESTMENT
ADVISOR               By   /s/ Stephen De Motto         Name: Stephen De Motto  
      Title: Vice President – Private Investments

-25-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              GE LIFE AND ANNUITY ASSURANCE COMPANY,           as a Noteholder  
      By GE ASSET MANAGEMENT INCORPORATED,               ITS INVESTMENT ADVISOR
                  By /s/ Stephen De Motto               Name: Stephen De Motto  
            Title: Vice President – Private Investments    

-26-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              MODERN WOODMEN OF AMERICA, as a         Noteholder              
By   /s/ Nick S. Coin         Name: Nick S. Coin         Title: Treasurer &
Investment Manager

-27-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              NATIONWIDE INDEMNITY COMPANY, as a         Noteholder            
  By   /s/ Joseph P. Young         Name: Joseph P. Young         Title: Credit
Officer, Fixed Income Securities

-28-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              NATIONWIDE LIFE INSURANCE COMPANY, as a         Noteholder        
      By   /s/ Joseph P. Young         Name: Joseph P. Young         Title:
Credit Officer, Fixed Income Securities

-29-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              NATIONWIDE LIFE AND ANNUITY INSURANCE         COMPANY, as a
Noteholder               By   /s/ Joseph P. Young         Name: Joseph P. Young
        Title: Credit Officer, Fixed Income Securities

-30-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              NATIONWIDE MUTUAL FIRE INSURANCE         COMPANY, as a Noteholder
              By   /s/ Joseph P. Young         Name: Joseph P. Young        
Title: Credit Officer, Fixed Income Securities

-31-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              NATIONWIDE MUTUAL INSURANCE COMPANY, as         a Noteholder      
        By   /s/ Joseph P. Young         Name: Joseph P. Young         Title:
Credit Officer, Fixed Income Securities

-32-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              PACIFIC LIFE INSURANCE COMPANY, as a         Noteholder          
    By   /s/ David C. Patch         Name: David C. Patch         Title:
Assistant Vice President               By   /s/ Cathy Schwartz         Name:
Cathy Schwartz         Title: Assistant Secretary

-33-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              SCOTTSDALE INSURANCE COMPANY, as a         Noteholder            
  By   /s/ Joseph P. Young         Name: Joseph P. Young         Title: Credit
Officer, Fixed Income Securities

-34-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              FLEET NATIONAL BANK, as Bank Agent         under the Credit
Agreement               By:   /s/ Jana L. Baker         Name: Jana L. Baker    
    Title: Vice President

-35-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              FLEET NATIONAL BANK, as Collateral Agent               By:   /s/
Jana L. Baker         Name: Jana L. Baker         Title: Vice President

-36-



--------------------------------------------------------------------------------



 



     The undersigned hereby acknowledge and agree to the foregoing Agreement.

      BOWNE BUSINESS COMMUNICATIONS, INC.,   BOWNE ENTERPRISE SOLUTIONS, L.L.C.,
a New York corporation   a New York limited liability company       By /s/
Philip E. Kucera   By /s/ Philip E. Kucera    Name: Philip E. Kucera      Name:
Philip E. Kucera    Title: Vice President & Assistant Secretary      Title: Vice
President & Assistant Secretary       BOWNE BUSINESS SOLUTIONS, INC.,   BOWNE OF
NEW YORK CITY, L.L.C., a Delaware corporation   a New York limited liability
company       By /s/ Philip E. Kucera   By /s/ Philip E. Kucera    Name: Philip
E. Kucera      Name: Philip E. Kucera    Title: Vice President & Assistant
Secretary      Title: Vice President & Assistant Secretary       BOWNE OF
ATLANTA, INC.,   BOWNE OF PHOENIX, INC., a Georgia corporation   an Arizona
corporation       By /s/ Philip E. Kucera   By /s/ Philip E. Kucera    Name:
Philip E. Kucera      Name: Philip E. Kucera    Title: Vice President &
Assistant Secretary      Title: Vice President & Assistant Secretary       BOWNE
OF BOSTON, INC.,   BOWNE OF SOUTH BEND, INC., a Massachusetts corporation      
a Delaware corporation       By /s/ Philip E. Kucera   By /s/ Philip E. Kucera
   Name: Philip E. Kucera      Name: Philip E. Kucera    Title: Vice President &
Assistant Secretary      Title: Vice President & Assistant Secretary       BOWNE
OF CHICAGO, INC.,   BOWNE OF LOS ANGELES, INC., a Delaware corporation       a
California corporation       By /s/ Philip E. Kucera   By /s/ Philip E. Kucera
   Name: Philip E. Kucera      Name: Philip E. Kucera    Title: Vice President &
Assistant Secretary      Title: Vice President & Assistant Secretary

-37-



--------------------------------------------------------------------------------



 

  BOWNE OF CLEVELAND, INC., an Ohio corporation   By /s/ Philip E. Kucera
   Name: Philip E. Kucera    Title: Vice President & Assistant Secretary   BOWNE
OF DALLAS LIMITED PARTNERSHIP, a Delaware limited partnership   By /s/ Philip E.
Kucera    Name: Philip E. Kucera    Title: Vice President & Assistant Secretary
  DOCUMENT MANAGEMENT SERVICES, INC., a Massachusetts corporation   By /s/
Philip E. Kucera    Name: Philip E. Kucera    Title: Vice President & Assistant
Secretary   BGS COMPANIES, INC., a Delaware corporation   By /s/ Philip E.
Kucera    Name: Philip E. Kucera    Title: Vice President & Assistant Secretary
  BOWNE TRANSLATION SERVICES, LLC, a New York limited liability company   By /s/
Philip E. Kucera    Name: Philip E. Kucera    Title: Vice President & Assistant
Secretary

-38-



--------------------------------------------------------------------------------



 

  BOWNE & CO., INC., a Delaware corporation   By /s/ C. Cody Colquitt    Name:
C. Cody Colquitt    Title: Senior Vice President and Chief Financial Officer

-39-



--------------------------------------------------------------------------------



 



Schedule A

Subsidiary Guarantors

Bowne Business Communications, Inc., a New York corporation
Bowne Business Solutions, Inc., a Delaware corporation
Bowne Enterprise Solutions, L.L.C., a New York limited liability company
Bowne of New York City, L.L.C., a New York limited liability company
Bowne of Phoenix, Inc., an Arizona corporation
Bowne of Atlanta, Inc., a Georgia corporation
Bowne of Boston, Inc., a Massachusetts corporation
Bowne of South Bend, Inc., a Delaware corporation
Bowne of Chicago, Inc., a Delaware corporation
Bowne of Cleveland, Inc., an Ohio corporation
Bowne of Dallas Limited Partnership, a Delaware limited partnership
Bowne of Los Angeles, Inc., a California corporation
Document Management Services, Inc., a Massachusetts corporation
BGS Companies, Inc., a Delaware corporation
Bowne Translation Services, LLC, a New York limited liability company

 



--------------------------------------------------------------------------------



 



Schedule B

Jana L. Baker, Vice President
Fleet National Bank
208 Harristown Road
Glen Rock, New Jersey 07452

 